— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 30, 1975 (extract of sentence minutes dated July 31, 1975) convicting him of sexual misconduct, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. Where the same evidence is offered to support charges of rape in the first degree and sexual misconduct by forcible compulsion, acquittal of the former precludes a conviction of the latter (People v Wells, 48 AD2d 934). Martuscello, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.